Citation Nr: 1645791	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.

2.  Entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, September 2010, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2009 rating decision denied entitlement to service connection for a right knee disability.  A notice of disagreement was received in November 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.

The September 2010 rating decision denied entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes.  A notice of disagreement was received in February 2011, a statement of the case was issued in November 2012, and a substantive appeal was received in December 2012.

The August 2012 rating decision granted entitlement to service connection for anxiety disorder, not otherwise specified, and assigned an initial rating of 10 percent, effective December 7, 2011.  A notice of disagreement with the assigned rating was received in August 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in September 2013.

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


In September 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issues of entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a January 2012 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for an acquired psychiatric disability.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's Vet Center records.

The RO arranged for the Veteran to undergo VA examinations in connection with his psychiatric disorder claim in July 2012 and October 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  

The Veteran also presented testimony concerning his claim at a May 2014 Board hearing.  At this hearing, the undersigned Veterans Law Judge explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran has claimed entitlement to a rating in excess of 10 percent for his anxiety disorder.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.

Anxiety disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board is cognizant that, under the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a)(2015).

Turning to the evidence of record, a January 2012 VA medical record reflects that a depression screen was negative.  The Veteran answered "Not at all" to questions about whether he had "[l]ittle interest or pleasure in doing things" and whether he was "[f]eeling down, depressed, or hopeless."  A PTSD screen was also negative, with the Veteran answering "No" to questions of whether he has had nightmares about a stressful incident or thought about it when he did not want to; tried hard not to think about it or went out of his way to avoid situations that reminded him of it; was constantly on guard, watchful, or easily startled; or felt numb or detached from others, activities, or his surroundings.  

In a February 2012 letter, the Veteran's Vet Center therapist reported that the Veteran "was self-referred following the onset of memory intrusions after attending a reunion activity of his military unit from Viet Nam."  She noted that that Veteran "presented with a history of trauma secondary to sexual assault while serving in the military, self-destructive behavior (alcoholism), moderate anxiety, feelings of helplessness, emotional numbing and difficulties with relationship."  It was noted that the Veteran is married for the second time and that "[h]e experiences symptoms of traumatic stress including: anxiety and panic attacks, irritability and agitation, sleeplessness, diminished memory and recall, and avoidant behaviors."  It was noted that the Veteran "has a long history of avoidant and self-destructive behaviors via alcoholism.  He currently remains abstinent from alcohol for 32 years."  He has anger toward the perpetrators of the sexual assault and "[i]n the past he has felt so overwhelmed by the trauma that he experienced 'blackouts' and memory loss."  

Copies of records from Vet Center therapy covering the period from December 2011 through February 16, 2012, are also of record.  In pertinent part, these records contain the following information: the Veteran was experiencing chronic agitation as a symptom of traumatic stress from his wife's illness; mental status that was appropriate to circumstances; logical thinking that the Veteran described as "negative"; improving insight with respect to his military sexual trauma (on December 22, 2011); intact judgment and insight (on January 5, 2012); good judgment; no self-harm ideation or intent; doing well working as a contractor; and mental status appropriate given current circumstances.  

The July 2012 VA examination report notes that the Veteran has been assigned a GAF score of 70.  The examiner determined that the Veteran's level of occupational and social impairment was best characterized as "[a] mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The Veteran had been married to his second wife for 24 years and he described his marriage as "good."  He reported that he has a daughter from his first marriage, but they do not talk as much as he would like.  He reported that they have been communicating more recently with the recent birth of her son.  He reported that he had two close friends as a teenager whom he could confide in, and that he has maintained both of these friendships to the present.  He denied having other close friends.  

The Veteran endorsed difficulty concentrating, hypervigilance, and exaggerated startle response.  Of the enumerated symptoms in the General Rating Formula, the examiner determined that the Veteran has anxiety.  No other symptoms were marked.  He reported that he sleeps six or seven hours per night.  He reported that his anger/irritability is "pretty good."  He reported that his concentration is "not real good sometimes."  He is very vigilant of his surroundings in public.  He has mild, episodic startle response.  He reported that he used to be frequently depressed but that he is not depressed much anymore.  He reported that he has not been frequently depressed in 10 to 15 years.  He currently has minimal depression.  He did not have anhedonia, as he listed activities he enjoys.  He said his energy was not too bad, as it was pretty good.  He denied suicidal or homicidal ideation.  He denied recent or current panic attacks.  He was alert and fully oriented.  He recalled three out of three items immediately and after a delay of a few minutes.  There was no evidence of remote memory impairment.  

In his August 2012 notice of disagreement, the Veteran reported that he has "extreme difficulty making and keeping friends, I continue having trust issues with people."  

In a December 2013 statement, the Veteran's accredited representative noted that the Veteran "exhibits the symptoms of anxiety, efforts to avoid thoughts or feelings.  He has the inability to recall important aspects of the trauma.  He has persistent symptoms of[:] difficulty concentrating, hypervigilance, and an exaggerated startle response."  

He testified at his May 2014 Board hearing that his wife would say he experiences anxiety every hour, and that she knows she has to announce herself before entering a room so she does not startle him.  He has nervousness and feelings of dread.  He does not have thoughts of suicide.  He occasionally experienced fatigue.  He does not currently have panic attacks.  Depression comes and goes.  Sleep is better some nights than others, and he occasionally gets violent in his sleep.  He has feeling of being unsafe in his surroundings.  He is always suspicious of people and their motives.  He has experienced memory loss, such as forgetting names, directions, or recent events.  He has problems understanding complex commands, such as instructions.  He has impaired judgment.  He testified that he has disturbances of motivation and mood all of the time.  He reported that he does not have difficulty in establishing and maintaining effective work relationships or social relationships.

The October 2014 VA examination report notes that the Veteran's occupational and social impairment are best characterized as "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  It was noted that he his wife of 26 years is starting to lose her short-term memory, which has been causing the Veteran irritation.  He has a handful of friends, but none that he spends time with.  He works inside and/or outside the home and watches television with his wife in the evening.  He used to play golf and fish, but he has not reengaged in those activities in the past year.  He attends church regularly.  The Veteran had been a self-employed handyman who then worked for someone else a couple of years ago.  He retired a few months ago when he turned 68.  He has not taken any psychotropic medications, and he continues to attend counseling at the Vet Center every two to three weeks.  

He was casually dressed but appropriately and grooming was good.  He was fully oriented.  Affect was appropriate and euthymic.  No abnormal motor movements were observed.  Speech was of normal rate, tone, and volume.  Thought processes were logical and goal-directed.  There was no evidence of psychosis or delusional beliefs.  Suicidal and homicidal ideation were denied.

He reported feeling anxiety and overwhelmed with everything once or twice per week.  His wife's memory problems were contributing to this feeling.  He continued to have a startle response related to unexpected noises that lasts for a few minutes.  He denied having a depressed mood.  He sleeps approximately eight hours.  He reported having one dream related to his in-service event.  He reported having intermittent irritability with his wife and difficulty concentrating that slows his ability to complete tasks.  He denied anhedonia but reported a decrease in engaging in enjoyable activities.  He continued to have hypervigilance in public places.  

The Board notes that the description of the Veteran's level of impairment that is presented by the Veteran himself (at his Board hearing and in his personal statements) and the description of his impairment level that is presented by the Veteran's Vet Center therapist presents a more severe picture of the Veteran's psychiatric impairment than that which is presented by the VA examination reports.  The Board finds no reason to doubt the validity of the Vet Center therapist's assessment of the Veteran's anxiety disorder and finds that her description of the Veteran's level of impairment is not inconsistent with the impression that is taken from the Vet Center records themselves.  The Board finds that the information from these sources presents a disability picture that is more closely analogous to the criteria for a 30 percent disability rating, while the VA examination reports present a disability picture that is closer to the 10 percent rating criteria.  Because the Board can find no reason to value one set of information from the other, the Board will resolve reasonable doubt in the Veteran's favor and grant a 30 percent rating for the Veteran's anxiety disorder for the entire period of the appeal at issue.

Specifically, the Board notes that the Vet Center therapist reported the enumerated 30 percent rating criteria of depressed mood, anxiety, panic attacks, and mild memory loss.  Evidence of occupational impairment is not evident, nor is intermittent inability to perform occupational tasks, both of which are expressly noted in the 30 percent rating criteria.  However, the Veteran himself has described social impairment, including noting that he has few close friends and that he spends his evenings at home watching television with his wife but does not spend time with friends.  In aggregate, the Board finds that the Veteran's symptoms are properly compensated with the 30 percent rating.  

The Board finds that a rating of 50 percent or higher is not warranted based on normal speech, thought processes, thought content, and judgment.  Improving insight was noted in one of the Vet Center treatment records, but his insight was noted to be intact a few weeks later.  The Board finds that the types of impairment that he does exhibit, including anxiety, depression, memory difficulties, and irritability, are contemplated by the 30 percent rating criteria.  

In short, the Board finds that, resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, are satisfied throughout the appeals period.  To the extent that the Veteran believes an even higher rating is warranted, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, a rating in excess of 30 percent for anxiety disorder must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected anxiety disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9413 for the Veteran's service-connected anxiety disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  

In short, there is nothing in the record to indicate that the service-connected anxiety disorder on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for anxiety disorder is granted.


REMAND

The Veteran has also claimed entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes, to include as due to exposure to herbicides.  

In its prior remand, the Board noted that the Veteran has satisfied the criteria to be scheduled for a VA examination so that an etiology opinion may be obtained with respect to whether it is at least as likely as not that the Veteran's cancer manifested during, or as a result of, active military service, to include as secondary to exposure to herbicide agents such as Agent Orange.

The Board noted that 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain disabilities that have been associated with herbicide exposure.  In the case at hand, the Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam from August 1966 to August 1967.  Squamous cell carcinoma of the throat and lymph nodes, however, is not one of the disabilities that is presumed to be related to Agent Orange exposure.  Nonetheless, as noted in the prior remand, a disability's exclusion from the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  

The September 2014 Board remand therefore directed that an opinion be obtained with respect to whether the Veteran's squamous cell carcinoma of the throat and lymph nodes is at least as likely as not related to service.  The resulting October 2014 VA examination report opines that the Veteran's tonsillar carcinoma is not caused by any diagnosed condition related to service.  The examiner's rationale was that "[t]he veteran's squamous cell carcinoma of the tonsil is not one of the presumptive condition[s] under the agent orange exposure."  The Board finds that this opinion is inadequate, as it merely opines that the Veteran's squamous cell carcinoma is not related to service because it is not a disability that is presumptively related to Agent Orange exposure.  As noted above, however, service connection may be established by demonstrating an actual, direct connection between the disability at issue at the in-service exposure.  Therefore, a remand for a new VA opinion is necessary.

The Veteran has also claimed entitlement to service connection for a right knee disability.  As noted in the September 2014 Board remand, the Veteran's right knee is presumed to have been sound on his entrance into service, as no right knee defects were noted on his October 1965 pre-enlistment examination.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  

Service records from July 1967 clearly note that the Veteran sustained injuries to the knees in a motor vehicle accident prior to his enlistment into active duty.  Also, upon seeking medical treatment after service, the Veteran has consistently discussed injuring his knees in a motor vehicle accident in July 1964 - prior to his enlistment into active duty.  These statements are given significant probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran also testified before the undersigned that he had a knee injury prior to service due to an automobile accident in July 1964 in which both of his knees went through a metal dashboard.  Finally, the September 2009 VA examiner, upon reviewing the evidence of record and interviewing the Veteran, concluded that the Veteran had a preexisting right knee disability.  Therefore, when viewed in its entirety, the evidence of record clearly and unmistakably demonstrates that the Veteran had a preexisting right knee disability at the time of enlistment.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service, and, that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  This can be established by showing that there was no increase in disability or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service.  Id. at 242-43.  "Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought.  The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation."  Id. at 243.  Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training.  Id.  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation.  Id.

The Board had previously remanded this claim in September 2014 because the September 2009 opinion of record did not apply the proper standard of whether there was "clear and unmistakable evidence that a preexisting disability was not aggravated by military service."  The Board finds that the resulting October 2014 examination report did not apply the correct standard, either.  The Board therefore finds that another remand is required so that an opinion may be obtained on the question of whether there was "clear and unmistakable evidence that a preexisting disability was not aggravated by military service."  

In offering this opinion, the VA examiner must discuss the July 1967 treatment record noting that the Veteran sought treatment for complaints concerning the right leg and knee, and the July 1967 x-ray report showing the right knee and distal femur were normal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his squamous cell carcinoma of the throat and lymph nodes.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all necessary tests and studies and address the following: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's squamous cell carcinoma of the throat and lymph nodes manifested during, or as a result of, active military service, to include as due to exposure to Agent Orange?

The Veteran's Agent Orange exposure has been conceded, and the Board is aware that squamous cell carcinoma of the throat and lymph nodes is not on the list of disabilities that warrants presumptive service connection based on Agent Orange exposure.  However, the question of whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the throat and lymph nodes is actually related to service is separate from the question of whether the Veteran's disability is of a type that is presumed to be related to his Agent Orange exposure.

A complete rationale must be provided for all opinions offered and, if the examiner cannot offer an opinion without resort to mere speculation, the examiner must explain in detail why this is the case.

2.  Schedule the Veteran for a VA examination before an appropriate physician regarding his right knee.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with this examination, and the examination report must indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

Is there clear and unmistakable evidence that the Veteran's preexisting right knee disability was not permanently aggravated as a result of active military service?  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

The examiner is notified that it has been determined that there is clear and unmistakable evidence of a preexisting right knee disability stemming from a motor vehicle accident.

In offering this opinion, the VA examiner must discuss the July 1967 treatment record noting that the Veteran sought treatment for complaints concerning the right leg and knee, as well as the July 1967 x-ray report showing that the right knee and distal femur were normal.

A complete rationale must be provided for all opinions offered.  If the examiner cannot offer an opinion without resort to mere speculation, the examiner must explain in detail why this is the case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


